Allowable Subject Matter
Claims 1, 3, 8, 18-20, 24-26, 29-31, 35, 37-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the subject matter directed to the region of treatment being the mucosa associated with the gastric fundus and body is persuasive (see the remarks filed 06/08/21 starting at page 10). The invention of Utley is intended for use on a person that has undergone a previous surgery that would make the gastric fundus inaccessible, or at least irrelevant to a weight loss regime, such that it would not be obvious to treat that region of tissue as part of the method disclosed by Utley. Returning to the prior art as a whole there are piecemeal disclosures of all the parts of the claims: the endoscopic introduction, using a material barrier to treat mucosa and not submucosa, scarring to decrease tissue compliance and treating the fundus (as cited in various documents throughout prosecution). In the final analysis Starkenbaum (US 2004/0215180) is the closest reference, teaching that a device can be inserted through an endoscope to ablate ghrelin cells in the mucosa layer of the fundus (as discussed in previous rejections). However, Starkenbaum also contemplates treating tissue deeper than the mucosa, including submucosa, muscle and nervous tissue around the stomach (abstract), and so does not disclose any sort of barrier. Further, Starkenbaum is unconcerned with reducing stomach compliance. While barriers and reducing stomach compliance do exist in the art (as discussed in previous rejections), there is simply no art-disclosed reason to put all these steps in the method of Starkenbaum. All the other references cited during the course of prosecution are deficient in more ways than Starkenbaum and so suffer more extensively from a lack of motivation to combine the variously claimed steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.